Case: 19-40732      Document: 00515259831         Page: 1    Date Filed: 01/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-40732                            January 6, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROEL LOPEZ-CISNEROS, also known as Ardilla, also known as Animalito,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:12-CR-223-11


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Roel Lopez-Cisneros, federal prisoner # 27490-179,
pleaded guilty to conspiracy to possess with intent to distribute 50 grams or
more of methamphetamine, five kilograms or more of cocaine, and one
kilogram or more of heroin. He now appeals the district court’s denial of his
motion for a reduction in sentence under 18 U.S.C. § 3582(c)(2), which was
grounded in Amendment 782 to the United States Sentencing Guidelines.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40732     Document: 00515259831     Page: 2   Date Filed: 01/06/2020


                                  No. 19-40732

      As a threshold matter, the Government contends that Lopez-Cisneros’s
notice of appeal is untimely. The notice was placed in the mail beyond the
applicable 14-day period. See FED. R. APP. P. 4(b)(1)(A)(i), (b)(6); see also
Spotville v. Cain, 149 F.3d 374, 376 (5th Cir. 1998). We ordinarily would
remand for a determination of excusable neglect or good cause, but we need
not do so here because the appeal is without merit. See United States v.
Alvarez, 210 F.3d 309, 310 (5th Cir. 2000).
      We review the denial of a § 3582(c)(2) motion for abuse of discretion.
United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).            Section
3582(c)(2) grants discretion to a district court to modify a sentence that was
based on a guidelines range which was later lowered by the Sentencing
Commission. § 3582(c)(2). In addressing a § 3582(c)(2) motion, the sentencing
court first considers whether the movant is eligible for a sentence reduction
and, if so, then determines whether a reduction “is warranted in whole or in
part under the particular circumstances of the case.” Dillon v. United States,
560 U.S. 817, 827 (2010).
      Although Lopez-Cisneros contends otherwise, Hughes v. United States,
138 S. Ct. 1765, 1775-76 (2018), is not applicable to his case, and his guidelines
range was not lowered by Amendment 782. The district court did not abuse its
discretion by denying his motion. See § 3582(c)(2).
      AFFIRMED.




                                        2